 INTL. UNION OF OPERATING ENGINEERS (TRI-COUNTY ASSN.)173International Union of Operating Engineers, LocalUnionNo. 12 (Tri-CountyAssociationof Civil En-gineers and Land Surveyors)andThomas B.Flynn. Case 31-CB-180November 9, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn August 2, 1967, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications.In dissenting from our finding that Respondentviolated Section 8(b)(3), our colleague relies, inpart, upon his view that the Association was boundto honor the Union's second vote, as it voiced noprotest when told one would be taken. We view thefacts differently. While not mouthing the words "weprotest," the Association's representative, Flynn,remarked that perhaps the first vote just didn't suittheUnion. Furthermore, Flynn testified withoutcontradiction that he immediately notified the mem-bers of the Association of the Union's intent to takea second vote, asking each to be prepared to decideif they would accept such a vote. Following thesecond vote, all agreed not to accept it. We do notview this as a "mutual agreement" to rescind "anyfinalagreement prior to the second employeevote. "IThe dissent takes the position that the memoran-dum agreement of September 12 was final andclear, and the embodiment of the parties' total un-derstanding,and in any event the ]Board isprecluded from considering the intent of the partiesas evidenced by their contract. We cannot agree. Aclause containing a contingency makes the terms ofthat clause precisely that - contingent. Here thecontingencywas a vote, which was taken, theresults of which were communicated to the As-sociation, and upon which it acted in reliance. Thecontingency fulfilled, the understanding betweenthe parties then became final and clear, but not be-fore.Even assuming,arguendo,that the contractherein was not a contingent one, it is well settledthat the Board may properly evaluate contractualprovisions against the background of bargainingnegotiations in determining contractual intent.2As we agree with the Trial Examiner that, uponthe completion of the first vote, the contract termsbecame defined with certainty, we find that theparties reached an understanding on or about Sep-tember 16, 1966, the day on which UnionRepresentativeWhisman told Flynn the results ofthevoteand the Association, relying uponWhisman's assurances, put the retroactive wage in-creases into effect. As it is precisely at that pointthat we find final agreement was reached as to thatterm of employment, we shall modify the Trial Ex-aminer's Recommended Order and Notice.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent, In-ternationalUnion of Operating Engineers, LocalUnion No. 12, its officers, agents, and representa-aminer's Recommended Order, as herein modified:1.Delete paragraph 1 of the Trial Examiner'sRecommended Order and substitute therefor thefollowing:"1.Cease and desist from refusing to reduce towriting the understanding reached on or about Sep-tember 16, 1966, as the representative of its mem-IOur dissenting colleague excerpts portions of the Trial Examiner'sDecision in an attempt to show that the Trial Examiner found thememorandum agreement of September 12, 1966, to have been a finalagreement embodying the parties' total understanding. The excerpts are,however, taken out of context Continuing after the last full sentence ofthe excerpt- "The memorandum of agreement settled that with certainty- the 15 cents per hour would go into the pension fund or to the men inwages, dependent upon a vote of the majority of the employees involved.It is undisputed that the Union conducted an election in accordance withthe memorandum of agreement and that the men voted to receive the 15cents per hour in wages.Upon the completion of that vote,every term ofthe contract was defined with certainty . .." [Emphasis supplied.] Weagree with the Trial Examiner.2See, for example, C& C Plywood Corporation,148 NLRB 414;Kennecott Copper Corporation (Chino Mines Division),148 NLRB1653,as to both of which our dissenting colleague was in agreement.3We specifically disavow as extraneous and of doubtful validity theTrial Examiner's conclusions that-unlawful threats were made and that theRespondent did not respect the rights of, deal fairly with, or accord goodfaith to,the employees it represents.168 NLRB No. 27 174DECISIONSOF NATIONALLABOR RELATIONS BOARDbers employed by Tri-County Association of CivilEngineers and Land Surveyors, including a provi-sion to pay the increase of 15 cents per hour to em-ployees, in the form of wages-rather than payingsame into the Respondent's pension fund."2.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and substitute therefor thefollowing:"(a)Upon request, reduce to writing the un-derstanding reached on or about September 16,1966, with Tri-County Association of Civil En-gineers and Land Surveyors, with regard to payingthe employees in the appropriate unit an increase inwages rather than paying same into the Respond-ent's pension fund."3.Substitute for the Notice attached to the TrialExaminer's Decision marked "Appendix," the at-tached Notice marked "Appendix."MEMBER BROWN, dissenting:I subscribe fully to the views of my colleagues ex-pressed in footnote 3 of this Decision. However, Iwould reverse the Decision of the Trial Examinerand dismiss the complaint herein. While the Actrequires a union, negotiating a collective-bargainingagreement, to reduce to writing any agreementreached, upon request; I note thathere,on Sep-tember 12, 1966, the parties did carefully reducetheir understanding to writing, sign it and executean agreement which purported to be their "totalunderstanding."4I view the later controversy between the partiesas nothing more than a dispute over the meaning ofa clause which was part of a fully operative con-tract; one in which the Association took the posi-tion that the disputed clause provided for a singlevote on the "wage versus pension" question whichwould be determinative of the manner in which theincreased compensation would be paid, and theUnion maintained that the clause allowed the em-ployees, at any time during the contract period, todecide that they would, from that point on, receivethe 15-cent increase as a contribution to the pensionfund rather than as wages. Thus, the Union, even ifwrong in its position, can be guilty only of failure toabide by a contract obligation, and not failure to liveup to a bargaining obligation under the Statute. Therecord is devoid of evidence of bad faith. TheUnion was doing no more than placing an in-terpretation on the contract most favorable to it,having previously executed a "total understand-ing."Under these circumstances, the Board is notthe place for the resolution of this dispute.Alternatively, even if I were to accept my col-leagues' view- that despite-the completeness andspecificity of the existing written documents, theparties by their conduct disclosed a mutual intent toconsolidate into a single contract the totality of theirunderstanding including the method of paymentchosen by the employees, or that only a tentativedecision was reached on September 12, contingentupon and completed by the first vote-on thisrecord I would also have to find that by its conductthe Association thereafter. accepted the Respond-ent's interpretation that a second vote was per-missible.For, when the Respondent advised theAssociation that such a vote would be forthcoming,no protest was expressed to indicate that the firstvote had been conclusive and definitive or thatunder the Association's interpretation of the agree-ment a furthgr vote would be meaningless. It wasonly when the vote was not to its liking that the As-sociationadvanced the interpretation now es-poused. Indeed, it is clear from the Trial Ex-aminer's Decision that the members of the Associa-tion decided to take this position only after thesecond vote had been held and after they had beeninformed of the results of this vote. In these circum-stances, I would have to find the Board's F. W.Means &Co.5 Decision controlling and hold that bymutual agreement the parties had rescinded anyfinal agreement prior to the second employee vote.Accordingly, as the parties by their subsequent con-duct vitiated any understanding previously reached,the Union, by its failure to submit a written contractembodying a clause reflective of the outcome of thefirst vote, did not violate Section 8(b)(3) of the Act.'As correctly found by the Trial Examiner, "on September 12, 1966,the representatives of the Union and the Association reached a completeagreement as evidenced by the memorandum . . of that date.[T]heparties had agreed to continue the terms of the expiring contract withthree additional benefits..There was nothing indefinite aboutthe increase in pay The memorandum agreement settled that withcertainty"5 157 NLRB 1434, 1437.APPENDIXNOTICE TO ALL MEMBERS OF THE INTERNATIONALUNION OF OPERATING ENGINEERS, LOCALUNION No. 12, AND EMPLOYEES OF EMPLOYERMEMBERS OF TRI-COUNTY ASSOCIATION OFCIVIL ENGINEERS AND LAND SURVEYORSPursuant to an Order of the National Labor Rela-tions Board and in order to effectuate the policies ofthe National Labor Relations Act, as arrlended, wehereby notify our members that:After a trial in which all parties had the chance togive evidence, the National Labor Relations Boardhas found that we violated the law on and after Sep-tember 16, 1966:By refusing to reduce to writing the un-derstanding, made final by the first employeevote, that the 15-cent increase agreed upon onSeptember 12, 1966, for the contract periodSeptember 1, 1966, to August 31, 1967, wouldbe paid to employees in the appropriate unit inthe form of wages and not as contributions tothe Operating Engineers pension fund. INTL.UNION OF OPERATING ENGINEERS (TRI-COUNTY ASSN.)175WE WILL NOTinsist thatthe 15-cent-per-hour increase be paid as a contribution to theOperating Engineers pension fund.NOTE: This noticein no way requires a changein the current contract effective from September 1,1967.INTERNATIONAL UNIONOF OPERATING EN-GINEERS,LOCAL UNIONNo. 12(Labor Organization)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If members or employees have any question con-cerning this notice or compliance with its provi-sions, they may communicate directly with theBoard's Regional Office,10th Floor,Bartlett Build-ing, 215 West 7th Street, Los Angeles,California90014,Telephone 688-5850.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEDAVID F.DOYLE, Trial Examiner:This proceeding,with all parties represented by counsel, was heard by meat Santa Barbara, California,on June 1, 1967, on com-plaint of theGeneral Counseland answer of the Re-spondent.The complaintdated April 11, 1967, wasbased on acharge filedby ThomasB. Flynn,manager,Tri-CountyEmployersAssociation(herein the Association) onNovember 30, 1966.The complaint alleged in substancethat International Union of Operating Engineers, LocalUnion No.12 (herein theUnion)had violated Section8(b)(3) of the Act byrefusing and failing to bargain withthe Association.In its duly filed answer the Union deniedthe commission of unfair labor practices.At the hearingcounsel for the parties were afforded full opportunity tobe heard,to examine and cross-examine witnesses, to in-troduce,evidence bearing on the issues,to argue the is-rally uponthe record, and to file briefs andsuesorally'-proposed findings.The GeneralCounsel has filed ascholarly briefwhich has been carefully considered. Atthe hearing the Union did not present any evidence andhas not filed a brief herein.At the close of the evidence atthe hearing,counsel for the Unioncalled the Trial Ex-aminer's attention to a case which he claimed was per-tinent to the issues herein.Upon the entire record in the case and upon my obser-vation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE ASSOCIATIONAt the hearing counsel placed in evidence a writtenstipulation executed by a representative of the Union, theAssociation, and the General Counsel, whichstates thefollowing concerning the businessof the Association:Tri-County Association of Civil Engineers andLand Surveyors,herein calledthe Association, hasbeen,at all times material herein,an unincorporatedassociationof employersperforming engineering andsurveyingservices in Ventura,Santa Barbara, andSan Luis Obispo Counties California. The Associa-tion engages in, and represents its member firms in,the negotiationof collective-bargaining agreementson a multi-employer basiswith a labororganizationin the countiesreferred to above. Annually, in thecourse andconduct oftheir business operations, theAssociation'smemberscollectivelyperform servicesvalued in excessof $50,000 for firmswithin the Stateof California, which firmsin turn annually make salesdirectly to,and performservicesdirectlyfor,customersand firmslocated outsidethe State ofCaliforniavalued in excessof $50,000. Annually, inthe course and conductof their business operations,the Association'smemberscollectivelypurchase andreceive goods and materials valued in excess of$50,000 from firmslocated in the Stateof California,which firmsin turn purchasedand received thosesame goods and materialsdirectlyfrom supplierslocated outside the Stateof California. The Associa-tion and its members are now, and have been at alltimes material herein,employers engaged in com-merce and in an industry affecting commerce withinthe meaningof Section2(6) and(7) of the Act.Upon the basis of thestipulatedfacts, I find that theAssociationand its members are, and have been at alltimes material herein, employers engaged in commerceand inan industryaffecting commerce within the meaningof Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUpon all the evidence in the case I find that the Unionis a labor organization within the meaning of Section 2(5)of the Act, and that Orville J. Whisman,Turney Powers,and William Begley are authorized representatives of theUnion in the events hereinafter related.III.THE UNFAIR LABOR PRACTICESAt the hearing,the General Counsel produced five wit-nesses and some documentary evidence which composedhis case.The Union offered no witnesses,being contentto rest its case on the record developed by the GeneralCounsel and cross-examination by union counsel.Undisputed FactsIt is undisputed that on orabout October 15, 1964, theUnion was selectedby a majorityof the employees in theunit described below in a secret-ballot election conductedby theBoard and thereafter on or aboutOctober 26,1964, theRegionalDirector(Region 21)certified theUnion asthe exclusive collective-bargaining representa-tive of theemployees in the unit.The appropriateunit isdescribedas follows:All employees of Tri-County Association of CivilEngineersand Land Surveyorsemployed infield sur-vey crews,including chiefsof party,instrument men,chainmen and field apprentices;excludingall office 176DECISIONSOF NATIONALLABOR RELATIONS BOARDclerical employees,draftsmen,engineers,architects,watchmen,guards, and supervisors as defined in theAct:After the Union's certification the Union and the As-sociation metand bargained. These meetings resulted inan agreementin the year 1964 which agreement was reaf-firmed in 1965 and which expired on August 31, 1966. Itis undisputed that on August 19, 1966, the Union held ameetingof its members employed by the employers be-longingto the Association for the purpose of authorizingthe Union and certain officials thereof to negotiate a newcontract with the Association to replace the contract ex-piring on August 31.' At thismeetingthe membershipauthorizeda union negotiatingteam of which the unionbusiness agent,Orville J.Whisman, was chairman.The Oral TestimonyThomas B Flynn, manager of the Association,testifiedcrediblyandwithout contradiction to thesequence of events which make up this controversybetween the Union and the Association. He said that onAugust 15, representatives of the Union and the Associa-tionmet at the Association's offices. Representing theUnion were Whisman, chairman, and Union OfficialsOjeda and Powers. Representing the Association wereFlynn and the representatives of two member-employers,Grant and Martin. At the start of negotiations, Whismanannounced that the union membership had met and votedhis committee full authority to negotiate and to execute acontract on behalf of the employees. The first meeting ofthe representatives of the parties was fruitful so they metagain in a series of meetings. The final meeting took placeat the Union's office in the city of Ventura on September12.At this final meeting Whisman, Ojeda, and Powersrepresented the Union, and Flynn alone represented theAssociation. At this meeting, the parties found that theywere in agreement on all terms of the collective-bargain-ing contract. However, one point was to be decided by avote of the employees in the unit. The Association hadagreed to pay a 15-cent-per-hour increase for all em-ployees covered by the collective-bargaining agreement.The Association wanted this money to be paid directly tothe employees in the form of wages while the Union, onthe other hand, wanted the Association Employers to paythis money into the Operating Engineers pension fund. Atthat time the Association Employers were already paying15 cents per hour per employee into the pension fund andthe Union wanted them to pay an additional 15 cents perhour to match the 30-cent-per-hour contribution made bythe employers in Los Angeles County with whom theUnion had contracts. After discussing this difference, therepresentatives of the Association and the Union agreedto a compromise of the situation by agreeing to submit thematter to the employees in the unit, to decide by majorityvote whether they wanted the 15-cent increase paid tothem in wages or paid into the pension fund. This agree-ment which was executed at this meeting by the partiesreads as follows: (G.C. Exh. 3.)MEMORANDUM OF AGREEMENT BETWEENTHE INTERNATIONAL UNION OF OPERATINGENGINEERS LOCAL 12 AND THE TRI-COUNTYASSOCIATION OF CIVIL ENGINEERS ANDLAND SURVEYORS.The Contract now in effect between the abovenamed parties, including the 1966 addendum shall beextended one year to August 31, 1967, with the fol-lowing agreement on modifications:1.The employers offer a 15 cent per hour wageincrease for the period September 1, 1966 throughAugust 3 1, 1967 in all classifications. If the em-ployees of the employers of the Association bymajority vote wish the wage increase to be applied aspayments into the Operating Engineers PensionFund, the Association employers agree to so do.2.The Association will contract for benefitsunder their current insurance plan to match im-proved current benefits of the Operating EngineersHealth and Welfare Fund. Effective as soon afterSeptember 1, 1966 as possible, in no event later thanDecember 1, 1966.3.2 Weeks vacation after 2 years. $10.00 per daysubsistance.Language clarifications on non-costitems as agreed. Sept. 12, 1966(Initiated T.F. - O.J.W.)This constitutes the total understanding between theparties./s/O.J.WhismanUnion Representative/s/ Thomas B. FlynnAssociation RepresentativeDated this 12 September 1966.Flynn testified that he insisted that the language limit-ing the vote to "the employees of the employers of the as-sociation" be specific because one of the union negotia-tors had threatened they would have union members notin the appropriate unit vote on the proposition. Whismantold Flynn at the end of this meeting that the Union wouldallow the members a fair vote on the proposition and thatitwould be presented to them without any recommenda-tion pro or con by the union negotiating committee.-The EmployeesVoteto Take the 15 cents as WagesEmployees Schwann,Peyton,Hill, and Acquistapacetestified to what occurred at two meetings conducted bythe Union on the subject of whether the 15-cent increasewould be put into wages or into the Operating Engineerspension fund.These employees testified in a fair andforthright manner and their testimony is uncontradictedin this record.Icredit the entire testimony of each of thenamed witnesses.While there are small variations inminor details in their versions of what occurred at thesemeetings,the important facts are amply established.Employee Harry M.Peyton,who appears to have been1All dates in this section of this Decision are in the year 1966 unlessspecified otherwise. INTL.UNION OF OPERATINGENGINEERS(TRI-COUNTY ASSN.)177an active participant at the firstmeeting,testified that ameetingwas called by the Union a few days after Sep-tember 12 for the purpose of deciding whether the in-crease would to into wages or into the pension fund.Whisman,the chairman of the negotiating committee,presided at this meeting which was held at the union hallin Ventura. He explained that the meeting was called todecide whether the 15-cent increase would be paid to themen in wages or be paid into the pension fund.Whismanasked for a standing vote. Peyton objected and asked fora secret ballot, but Whisman replied that a secret ballotwasn't necessary and that it would take too long. A stand-ing vote was then taken and approximately two-thirds ofthe members present voted to put the money into wages.Peyton estimated that about 25-30 members, all in theappropriate unit, participated in this election.Employee Schwann also explained the way the votewas conducted. After Whisman explained the purpose ofthemeeting and the vote,an appropriate motion wasmade from the floor and then Whisman asked for the per-sons to stand who were in favor of the 15 cents per hourbeing put into wages. Those members in favor rose and ahead count was taken. Then Whisman asked the personsto stand who were in favor of putting the 15 cents into thepension fund. A head count of these members was alsotaken. The result was in favor of having the money putinto wages.According to Schwann, Whisman said later that he wasunhappy about the results of the vote. Whisman said thatthe officials of the Union thought it would be better to putthe money in the pension fund than into wages and thatWhisman was unhappy at the result of the voting.The Association Puts the Agreement into EffectOn the day after the meeting, according to thetestimonyofFlynn,manager of the Association,Whisman phoned him and told Flynn the results of thevoting, and that he would bring the completed contract toFlynn's officelater in theweek for Flynn's signature.Flynn immediately notified the members of the Associa-tion of the result of the employees' vote and told themthat the new contract between the Union and the As-sociation was complete except for the actual exchange ofsigned contracts.Flynn explained that the wage increasewas retroactive, so he wished the members to pay thenew wage rate at the next payday and gave notice so theycould compute the retroactive amounts of pay. The mem-bers of the Association began paying the employees thenew rate of pay at the next payday.ployees in the unit for the purpose of having theemployee-members vote again on whether the 15-cent in-crease should go into the pension fund or into wages. Ac-cording to the employees,Whisman also presided at thismeeting. He stated that the first vote was invalid becauseno "Nay" votes had been taken. According to employeeAcquistapace, William Begley, secretary of the Union, ina speech to the men told them that if they didn't vote toput the 15 cents into pension fund, to make their contribu-tions to the fund equal to the contribution of members inthe Los Angeles area, that the men should leave theUnion and negotiate for themselves; that the Unionwould return their initiation fees to them and the Unionwould stop representing them. Employee Peyton quotedBegley as saying that the large membership in the LosAngeles area would not be dictated to by their smallgroup and if they failed to vote in favor of putting themoney into the pension fund Begley would carry back arecommendation to the Union that their initiation fees berefunded and the men be put out of the Union. A discus-sion on the floor followed this and one of the employeesasked, "If the men persisted, and took the 15 cents inwages, what would happen to the sums of money they hadalready contributed to the pension fund?" The union offi-cials replied, "That is wiped out. Its all gone." A ballotwas then distributed to each employee. One of the ballotsin evidence reads as follows:INTERNATIONAL UNION OF OPERATINGENGINEERSLOCAL UNION NO. 12I acceptContractor's offer [ ]I reject Contractor's offer [ ]A tally of ballotswas announcedas 20 in favor of thepension fund,and 11 against the pension fund.The Union Submits its New ContractApproximatelyin mid-October, Whisman called Flynnand told him that the employees had voted "the otherway, toaccept the money as pension payment" and hewould be out the first of the week with contracts. A fewdays later he presented a contract to Flynn. This contractwhich embodies terms of the expired contract is inevidence and has the following provision:Pension FundThe Union Repudiates the Contract and Has a SecondMeeting of Employees; the Union's Coercive TacticsFlynn testified thatWhisman never brought thecompleted contracts to him for his signature as he hadpromised. On or about September 28, Powers, districtrepresentative of the Union and a member of the negotiat-ing committee, called at Flynn's office while Flynn wasout. Flynn phoned Powers at Ventura the next day to seewhat Powers wanted. Powers told Flynn that the Unionwas going to have another vote of the employees on thewage question because the first vote had not been bysecret ballot. Flynn remarked that perhaps the first votedidn't suit the Union. It is undisputed that approximatelya week later the Union called another meeting of the em-A pension fund known as the Operating EngineersPension Trust has been established by certain em-ployersand the Union by an Agreement andDeclaration of Trust dated December 13, 1960. TheEmployers agreed to abide by said Agreement andDeclaration of Trust and further to make paymentsto the fund,of 15 cents per hour for each hourworked by(or paid)each employee under this Agree-ment,excluding travel time.Participation of the em-ployers in said Trust shall be for the duration of thisAgreement and any renewals or extension thereof, orfor the period workmen are employed under theterms of this Agreement. Effective November 1,1966 the 15 cents shall be increased to 30 cents andwill be applicable in the same manner as the 15 cents. 178DECISIONSOF NATIONALLABOR RELATIONS BOARDAfter reading this, Flynn told Whisman that he felt thatthis contract was not the contract agreed upon. In hisopinion they had a complete contract when Whismannotified him that the men had voted in favor of putting themoney into wages; that in reliance on the information hehad called a meeting of the employer-members of the As-sociation and had advised them to go ahead and pay thenew wage scale,and to prepare to pay the retroactivewages under the new scale.Flynn also told Whisman thatwhen he was told that the Union was going to seek a newelection on the wage question,he informed the Em-ployers that they should decide whether they wanted totake the position that they already had a contract, or ac-cept a modified contract.Flynn testified also that he wasinformed by the Employers that after the second meetingthemen had complained to the Employers that theyhadn'thad a fair chance to vote.The question waspresented in such a fashion that they had only one way tovote and the employees felt that both the spirit and theletter of the agreement had not been carried out.In con-sequence of this, Flynn told Whisman that the Associa-tion refused to sign the new agreement and took the posi-tion that it already had a complete agreement providing,among other things, for the payment of the increase of 15cents per hour to be paid to the employees in wages.Late in October,Flynn and a member of the Associa-tion named Woodyard met with Whisman,Powers, andBegley of the Union.Among other things Flynn broughtup the form of the ballot at the second vote.Whisman re-marked that if the men,"hadn'tvoted`yes' in this elec-tion,theUnion would have made out another ballot."Begley,toward the close of the meeting finally told theAssociation representatives that their choice was, "toeither go along with the pension fund or face economicaction."Flynn filed the charge against the Union on November30, 1966.Itisundisputed that although the disagreementbetween the Union and the Association has continuedthere has been no strike action taken by the Union. Also,theEmployers are paying the 15 cents per hour inquestion into an escrow fund at the present time.Concluding FindingsAs noted previously the Union offered no evidencecontrary to that offered by the General Counsel. Fromthir undisputed evidence it is clear that on September 12,1966, the representatives of the Union and the Associa-tion reached a complete agreement as evidenced by thememorandum of agreement executed and signed on thatdate.On September 12 the parties had agreed to continuethe terms of the expiring contract with the three addi-tional benefits to be afforded to the employees. Thesebenefits were: (1) 2 weeks' vacation after 2 years and $10per day subsistence; (2) an increase in benefits under thecurrent insurance plan of the Operating Engineers Healthand Welfare Fund; and (3)an increase in pay for the em-ployees of 15 cents per hour. There was nothing in-definite about the increase in pay.The memorandum ofagreement settled that with certainty - the 15 cents perhour would go into the pension fund or to the men inwages, dependent upon a vote of the majority of the em-ployees involved.It is undisputed that the Union con-ducted an election in accordance with the memorandumof agreement and that the men voted to receive the 15cents per hour in wages. Upon the completion of thatvote,every term of the new contract was defined withcertainty-the complete agreement was evidenced by theexpired contract and the memorandum of agreementwhich modified the expired agreement in the three par-ticulars,(1) vacation; (2) increase in Health and Welfarebenefits; and(3) 15-cent increase in wages.It is clear from the evidence that the Union was notpleased with the first vote of the employees.The reasonfor the Union's displeasure is not disclosed in the trans-cript of these proceedings,but it is clear that in the secondmeeting the union officers threatened the employees withexpulsion from the Union and forfeiture of the moneysthe employees had paid into the pension fund in prioryears, if the employees did not vote to put the 15-cent in-crease in the pension fund.These were oppressive andcoercive conditions that forced the men to change theirvote.Thisconduct does not comply with the recognizedobligation of unions to deal fairly and honestly and inhighest good faith with the employees for whom theBoard has certified their representative rights. Thissecond vote under the circumstances existent here doesnot change in any way the contractual obligation of theUnion to execute the contract to which it had agreed,when asked to do so by the Association.The Union has also demonstrated bad faith in the ef-forts to force the men to repudiate the first vote. In theevidence are indications of several captious grounds forthe Union's conduct;that no"nay" votes were taken atthe first meeting;that the vote was not secret; and finallythat the larger membership in Los Angeles would notcountenance the action of the smaller group in this ap-propriate unit.Further,the wording of the ballot and thethreats of the union officers evince an utter disregard ofthe rights of the employees here involved, and also of therights of the Association, to whom the union representa-tives had promised a fair election on the alternatives to bepresented to the employees.Upon all the evidence I find that the Union has violatedSection 8(b)(3) as alleged in the complaint.2At the close of the hearing herein counsel for the Unionmade reference toOperating Engineers Local Union No.3, AFL-CIO (CaliforniaAssociationof Employers),123NLRB 922. At one point in that Decision the Boardpointed out in a footnote3 that the relationship of unionstoemployers and to employees whom the unionrepresents is not limited by the common law rules ofagency.The Trial Examiner is not persuaded that thereference in the cited case can be accepted as authorityexculpating the Union in this case.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Union set forth in section III,above,occurring in connection with the operations of theAssociaticn,described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, and2Glass Workers Union No 1220 (IndustrialConference Board),162NLRB 168,Los AngelesMailers' UnionNo 9 (Dow Jones & Company,Inc),155 NLRB 6841Fn 19 INTL.UNION OF OPERATINGcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that the Union has engaged in unfairlabor practices, it will be recommended that the Unioncease and desist therefrom and that it take certain affir-mative action designed to effectuate the policies of theAct.Having found that the Union,as the certified represen-tative of the employees of the Association in the unitdescribedabove, engaged in collective bargaining withthe representativesof theAssociation, and agreed uponthe terms of a contract governing wages, hours, and con-ditions of employmentof thesaid employees,including aterm whereby the said employees would be paid an in-crease of 15 cents per hour as wages, and thereafter hav-ing found that the Union refused to execute a contract, aspreviously agreed to,the undersigned will recommendthat the Union be required,upon requestby the Associa-tion,to execute and sign the aforementioned contract.Upon thebasisof theabove findingsof factand uponthe entire record in the case I make the following:CONCLUSIONS OF LAW1.InternationalUnion of Operating Engineers, LocalUnion No. 12, is a labor organization within themeaningof Section 2(5) of the Act.2.The employees of the member-employers of Tri-County Association of Civil Engineers and Land Sur-veyorsin the unitdescribed below is a unit appropriatefor the purpose of collectivebargainingwithin the mean-ing of Section 9(b) of the Act.The appropriateunit is:All employees of Tri-County Association of CivilEngineers and Land Surveyors employed in field sur-vey crews,includingchiefs of party, instrument men,chainmen and field apprentices; excluding all officeclerical employees, draftsmen,engineers,architects,watchmen, guards, and supervisors as defined in theAct.3.The Union has been since October 26, 1964, and atall timesthereafter the exclusive collective-bargainingrepresentative of all the employees in the unit describedabove for the purpose of collective bargaining within themeaningof Section 9(a) of the Act.4.By refusing on or about October 5, 1966, and at alltimesthereafter to execute the labor contract with the As-sociation to which the Union had previously agreed, in-cludingthe payment of an increase in wages of 15 cents9 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words "a DecisionENGINEERS(TRI-COUNTY ASSN.)179per hour to the employees in the form of wages, theUnion has engaged in,and is engaging in, unfair laborpractices within the meaning of Section 8(b)(3) of the Act,as amended.5.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sionsof law and upon the entire record in the case Irecommend that International Union of Operating En-gineers, Local Union No. 12, its officers, agents, andrepresentatives, shall:1.Cease and desist from refusing to execute the col-lective-bargaining agreement agreed to on September 12,1966, as the representative of its members employed byTri-County Association of Civil Engineers and Land Sur-veyors.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, execute the labor agreement withthe Association agreed to on September 12, 1966, includ-ing the provision to pay the increase in wages to the em-ployees in the form of wages.(b)Post at its business office in Santa Barbara and LosAngeles, California, copies of the attached notice marked"Appendix."4 [Board's Appendix substituted for TrialExaminer's.] Copies of said notice, on forms provided bytheRegionalDirector for Region 31, after being dulysigned by the Union's representative, shall be posted bythe Union immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Union to insure that said notices are notaltered, defaced, or covered by any other material. TheUnion shall alsosigncopies of the notice which the Re-gionalDirector shall make available for posting at thebusiness places of the members of the Association, eachbeing willing.(c)Notify the Regional Director for Region 31, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.5IT IS FURTHER RECOMMENDED that, unless on or before20 days from the date of receipt of this Trial Examiner'sDecision and Recommended Order, the Union notifysaid Regional Director in writing that it will comply withthe foregoing recommendations, the National LaborRelations Board issue an order requiring the Union totake the action aforesaid.5and Order "5 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read. "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "336-845 0 - 70 - 13